18-23538-rdd          Doc 1444        Filed 12/28/18    Entered 12/28/18 15:51:33 Main Document
                                               Objection Deadline: January 7, 2018 at 4:00 p.m. (Eastern Time)
                                                    Pg 1 of 8


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :         Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                                :
                   Debtors.   1                                 :         (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                 NOTICE OF INTENT TO CONDUCT STORE CLOSING SALES

            PLEASE TAKE NOTICE THAT:

                  1.     On October 15, 2018 and continuing thereafter, Sears Holdings Corporation
 and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11
 cases (collectively, the “Debtors”), each commenced with the United States Bankruptcy Court for
 the Southern District of New York (the “Bankruptcy Court”) a voluntary case under chapter 11
 of title 11 of the United States Code.

                2.       On October 26, 2018, the Bankruptcy Court entered an order (ECF No.
 337) (the “Store Closing Order”) 2 approving certain procedures (the “Store Closing
 Procedures”) that may be used by the Debtors to close any of their stores, distribution centers,
 and other non-retail locations (the “Closing Stores”) and sell the inventory, furniture, fixtures, and



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
 Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.

 2
     Capitalized terms used but not defined herein have the meanings ascribed to them in the Store Closing Order.




 WEIL:\96828287\4\73217.0004
18-23538-rdd           Doc 1444        Filed 12/28/18 Entered 12/28/18 15:51:33                      Main Document
                                                     Pg 2 of 8


 equipment at the Closing Stores (such sales, the “Store Closing Sales”). An electronic copy of
 the Store Closing Order can be found at: https://restructuring.primeclerk.com/sears/.

                3.      Pursuant to the Store Closing Order, the Debtors may designate a location
 as a Closing Store and conduct Store Closing Sales pursuant to the Store Closing Procedures
 without further order of the Bankruptcy Court by filing and serving by email or overnight mail on
 the Notice Parties with this notice of intent (the “Notice of Intent”) and a copy of the Store Closing
 Order. The Notice Parties and affected parties have ten (10) calendar days’ notice (the “Objection
 Deadline”) from the filing and serving of this Notice of Intent to object to the terms of the Store
 Closing Procedures and request a hearing on the objection. If no objection is filed, the Debtors
 may close the location and conduct Store Closing Sales at such locations in accordance with the
 terms of the Store Closing Order.

               4.      The Debtors hereby provide notice that they are closing and commencing
 Store Closing Sales at the locations listed on Exhibit A attached hereto on or after the Objection
 Deadline. Such sales will be conducted in accordance with the Store Closing Order and the Store
 Closing Procedures. 3

 Dated: December 28, 2018
        New York, New York
                                                            /s/ Sunny Singh
                                                           WEIL, GOTSHAL & MANGES LLP
                                                           767 Fifth Avenue
                                                           New York, New York 10153
                                                           Telephone: (212) 310-8000
                                                           Facsimile: (212) 310-8007
                                                           Ray C. Schrock, P.C.
                                                           Sunny Singh
                                                           Jacqueline Marcus
                                                           Garrett Fail
                                                           Jessica Liou

                                                           Attorneys for Debtors
                                                           and Debtors in Possession




 3
     The locations identified on Exhibit A include 80 stores, 5 Sears Auto Centers and 1 distribution center.




                                                             2
 WEIL:\96828287\4\73217.0004
18-23538-rdd          Doc 1444   Filed 12/28/18 Entered 12/28/18 15:51:33   Main Document
                                               Pg 3 of 8


                                            Exhibit A

                                          Closing Stores




 WEIL:\96828287\4\73217.0004
                                  18-23538-rdd                 Doc 1444              Filed 12/28/18 Entered 12/28/18 15:51:33                                        Main Document
                                                                                                   Pg 4 of 8

      STORE                     COUNTERPARTY-LANDLORD                                               COUNTERPARTY-SUBTENANT/ASSIGNEE
Row                                                                                                                                                                        DEBTOR                PROPERTY ADDRESS
      ID NO.                         AND ADDRESS                                                             AND ADDRESS
                                                                                                                                                                                              7055 E Broadway St Tucson, AZ
 1     4996    Tupart II, LLC 222 Grand Avenue Englewood, NJ 07631                  N/A                                                                                Kmart Corporation
                                                                                                                                                                                                          85710
                                                                                    Virginia Barnicoat and David Barnicoat James Barnicoat 20783 Bear Valley Road,
                                                                                    #4G Apple Valley, CA 92307

                                                                                    Appley Valley Smoke Shop Mina Patel 20783 Bear Valley Road #D Apple Valley,                                20777 Bear Valley Road Apple
 2     3699    SHC Owned                                                                                                                                               Kmart Corporation
                                                                                    CA 92308                                                                                                         Valley, CA 92308

                                                                                    Diem Hong Ngo Diem Hong Ngo 20783 Bear Valley Road, Suite 41 Apple Valley,
                                                                                    CA 92308
               LF2 Rock Creek LP c/o Centrecorp Management Services LLLP 4400
 3     9608                                                                           N/A                                                                              Kmart Corporation      2505 Bell Rd Auburn, CA 95603
               A. North Freeway Suite 900 Houston, TX 77022
               Sterik Burbank, L.P. c/o Auburndale Properties, Inc. 50 Tice Boulevard                                                                                                             1000 San Fernando Road
 4     3834                                                                           N/A                                                                              Kmart Corporation
               Suite 320 Woodcliff Lake, NJ 07677                                                                                                                                                   Burbank, CA 91504
                                                                                                                                                                                                2875 Santa Maria Way Santa
 5     4371    SHC Owned                                                            N/A                                                                                SRC Facilities LLC
                                                                                                                                                                                                     Maria, CA 93455

               Stockton Mariposa LLC c/o Sion & Behat Nobel, Trustees of The 5                                                                                                                 2180 E Mariposa Rd Stockton,
 6     3174                                                                         N/A                                                                                Kmart Corporation
               Garden 26 Family Trust 11208 Chalon Road Belair, CA 90049-1719                                                                                                                          CA 95205

               Northwood Investors dba NW Springs LLC 575 Fifth Avenue, 23rd        Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                          1650 Briargate Blvd
 7     1221                                                                                                                                                          Sears, Roebuck and Co.
               Floor New York, NY 10170                                             Dodgeville, WI 53595                                                                                          Chapel Hills, CO 80920
               Univest-BTC S&R, LLC Attn: Jack N. Ross II 10611 North Hayden        Univest-Btc S&R LLC Attn: Jack Ross 10611 N. Hayden Road Suite D-105                                            2050 Southgate Rd
 8     1111                                                                                                                                                          Sears, Roebuck and Co.
               Road Suite D-105 Scottsdale, AZ 85260                                Scottsdale, AZ 85260                                                                                        Colorado Springs, CO 80906
                                                                                                                                                                                              3201 Dillon Dr          Pueblo,
 9     1281    SHC Owned                                                            N/A                                                                                SRC Facilities LLC
                                                                                                                                                                                                         CO 81008
                                                                                                                                                                                               295 Hartford Turnpike Vernon,
10     3216    CE Vernon II, LLC 1720 Post Road Fairfield, CT 06824                 N/A                                                                                Kmart Corporation
                                                                                                                                                                                                         CT 06066
                                                                                    Volusia Mall LLC (Developer) Attn: General Manager 1700 W. International                                    1700 W Intl Speedway Blvd
11     1075    SHC Owned                                                                                                                                             Sears, Roebuck and Co.
                                                                                    Speedway Blvd. Daytona Beach, FL 32114                                                                       Daytona Beach, FL 32114
               Great Eastern Corporation d/b/a North River Village GEC, LLC c/o
                                                                                                                                                                                              6126 Highway 301 Ellenton, FL
12     4893    Casto Southeast Realty Services LLC 5391 Lakewood Ranch Blvd.        N/A                                                                                Kmart Corporation
                                                                                                                                                                                                         34222
               Suite 100 Sarasota, FL 34240
                                                                                                                                                                                                200 Irwin N E Fort Walton
13     3223    SHC Owned                                                            N/A                                                                                Kmart Corporation
                                                                                                                                                                                                     Beach, FL 32548
               Port Charlotte Mall, LLC c/o Washington Prime Group Attn: General                                                                                                              1441 Tamiami Trl          Port
14     2145                                                                         N/A                                                                              Sears, Roebuck and Co.
               Counsel 180 East Broad Street Columbus, OH 43215                                                                                                                                    Charlotte, FL 33948
                                                                                                                                                                                              9409 Us Highway 19 N Ste 101
15     2885    SHC Owned                                                            N/A                                                                              Sears, Roebuck and Co.
                                                                                                                                                                                                  Port Richey, FL 34668
               GGP Limited Partnership d/b/a Governor's Square Mall LLC Attn:
                                                                                                                                                                                                   1500 Apalachee Pkwy
16     1585    Law/Lease Administration Department 350 N. Orleans Street, Suite 300 N/A                                                                              Sears, Roebuck and Co.
                                                                                                                                                                                                   Tallahassee, FL 32301
               Chicago, IL 60654-1607

               WPG Westshore LLC c/o Washington Prime Group, Inc. Attn: General                                                                                                                     347 Westshore Plz
17     1745                                                                     N/A                                                                                  Sears, Roebuck and Co.
               Counsel 180 East Broad Street - 21st floor Columbus, OH 43215                                                                                                                    Tampa/Westshore, FL 33609

               Stockbridge Lakeshore, LLC c/o Lakeshore Mall Management Office                                                                                                                     150 Pearl Nix Pkwy
18     2505                                                                         N/A                                                                              Sears, Roebuck and Co.
               Attn: Mall Manager 150 Pearl Nix Parkway Gainsville, GA 30501                                                                                                                      Gainesville, GA 30501

               Southern Hills Mall, LLC c/o Washington Prime Group Inc. Chase                                                                                                                 4480 Sergeant Rd         Sioux
19     2422                                                                          N/A                                                                             Sears, Roebuck and Co.
               Tower, 111 Monument Circle Indianapolis, IN 46204                                                                                                                                      City, IA 51106
               CBL & Associates Properties, Inc. dba St. Clair Square SPE, LLC Attn:
                                                                                                                                                                                                    235 Saint Clair Sq
20     1640    Chief Legal Officer 2030 Hamilton Place Blvd., Suite 500 Chattanooga, N/A                                                                             Sears, Roebuck and Co.
                                                                                                                                                                                                  Fairview Hts, IL 62208
               TN 37421




                                                                                                             Page 1 of 5
                                  18-23538-rdd                 Doc 1444              Filed 12/28/18 Entered 12/28/18 15:51:33                                           Main Document
                                                                                                   Pg 5 of 8

      STORE                      COUNTERPARTY-LANDLORD                                               COUNTERPARTY-SUBTENANT/ASSIGNEE
Row                                                                                                                                                                           DEBTOR                PROPERTY ADDRESS
      ID NO.                             AND ADDRESS                                                          AND ADDRESS
               Cherryvale Mall LLC C/O CBL & Associates Management, Inc. Attn:
                                                                                                                                                                                                      7200 Harrison Ave
21     2990    President CBL Center, Suite 500 2030 Hamilton Place Chattanooga, TN   N/A                                                                                Sears, Roebuck and Co.
                                                                                                                                                                                                 Rockford-Cherryvale, IL 61112
               37421
               Peru K-M Company, LLC c/o William Felton Associates, Inc. 166                                                                                                                      11 Sherwood Square Peru, IN
22     9030                                                                          N/A                                                                                  Kmart Corporation
               Kings Hwy North Westport, CT 06880                                                                                                                                                            46970
               Simon Property Group, LP Attn: General Counsel 225 West                                                                                                                                 7700 E Kellogg Dr
23     1161                                                                          N/A                                                                                Sears, Roebuck and Co.
               Washington Street Indianapolis, IN 46204                                                                                                                                           Wichita-Town East, KS 67207
               Richards Canal Street Property LLC 4436 Veterans Memorial Blvd.                                                                                                                      4400 Veterans Mem Blvd
24     1226                                                                          N/A                                                                                Sears, Roebuck and Co.
               Suite 1000 Metairie, LA 70006                                                                                                                                                           Metairie, LA 70006
               Morning Park, LLC c/o Park Investments, Ltd. 3421 N. Causeway Blvd.                                                                                                               2940 Veterans Blvd Metairie, LA
25     4810                                                                          N/A                                                                                  Kmart Corporation
               Suite 802 Metairie, LA 70002                                                                                                                                                                  70002

               North Plaza I LLC (25%), North Plaza II LLC (25%) and North Plaza
                                                                                                                                                                                                    8980 Waltham Woods Rd
26     3256    III LLC (50%), as Tenants in Common c/o Continental Realty            N/A                                                                                  Kmart Corporation
                                                                                                                                                                                                      Baltimore, MD 21234
               Corporation 1427 Clarkview Road Suite 500 Baltimore, MD 21209

               RPI Salisbury Mall LLC c/o Brookfield Properties ( R ) LLC Attn:                                                                                                                       2306 N Salisbury Blvd
27     1773                                                                     N/A                                                                                     Sears, Roebuck and Co.
               Legal Department 200 Vesey Street, 25th Floor New York, NY 10281                                                                                                                        Salisbury, MD 21801

                                                                                     Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                             5500 Harvey St
28     1192    SHC Owned                                                                                                                                                  SRC Facilities LLC
                                                                                     Dodgeville, WI 53595                                                                                            Muskegon, MI 49444
                                                                                     Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                      27600 Novi Rd         Novi,
29     1760    SHC Owned                                                                                                                                                  SRC Facilities LLC
                                                                                     Dodgeville, WI 53595                                                                                                 MI 48377
               MOAC Mall Holdings, Inc. Mall of America Management Office Attn:
                                                                                     Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                              2000 N E Court
30     1722    Rich Hoge, Executive Vice President - Operations 2131 Lindau Lane -                                                                                      Sears, Roebuck and Co.
                                                                                     Dodgeville, WI 53595                                                                                            Bloomington, MN 55425
               Suite 500 Bloomington, MN 55425-2640
               PAPA Rochester, LP c/o Walters Investments, LP 222 Sidney Baker                                                                                                                   201 Ninth St S E Rochester, MN
31     4351                                                                          Salvation Army 10 West Algonquin Des Plaines, IL 60016                               Kmart Corporation
               South Suite 305 Kerrville, TX 78028                                                                                                                                                            55904
               Twin City Estate Corporation c/o RL Jones Properties 17195 New                                                                                                                    155 Twin City Mall Crystal City,
32     9353                                                                          N/A                                                                                  Kmart Corporation
               College Avenue Wildwood, MO 63040                                                                                                                                                           MO 63019
               Delmar Plaza Holdings, LLC 225 Springhill Memorial Place Mobile,                                                                                                                   12057-A Highway 49 Gulfport,
33     9520                                                                          N/A                                                                                  Kmart Corporation
               AL 36608                                                                                                                                                                                    MS 39503
               Biltmore Commercial Properties I, LLC c/o Biltmore Farms P O Box                                                                                                                  980 Brevard Road Asheville, NC
34     3886                                                                          N/A                                                                                  Kmart Corporation
               5355 Asheville, NC 28813                                                                                                                                                                       28806
                                                                                     Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                        6910 Fayetteville Rd Ste 400
35     1475    SHC Owned                                                                                                                                                Sears, Roebuck and Co.
                                                                                     Dodgeville, WI 53595                                                                                              Durham, NC 27713
               Northwood Investors dba NW Northgate II LLC 575 Fifth Avenue,                                                                                                                             1620 Guess Rd
36     1045                                                                          N/A                                                                                Sears, Roebuck and Co.
               23rd Floor New York, NY 10170                                                                                                                                                      Durham-Northgate, NC 27701
               Parkway Shopping Center, LLC 231 Old Causeway Road Atlantic                                                                                                                       4841 Arendell St Morehead City,
37     9619                                                                          N/A                                                                                  Kmart Corporation
               Beach, NC 28512                                                                                                                                                                             NC 28557
               G.E.T. Real Partners, L.P. dba Murray Ventures 915 W Francis St                                                                                                                   110-112 Bost Rd Morganton, NC
38     9549                                                                          N/A                                                                                  Kmart Corporation
               Aspen, CO 81611                                                                                                                                                                                28655

               Land of Hope, LLC d/b/a Grand Cities Mall c/o Mall Management         Hometown Automotive Repair LLC Darin Hart 1900 S. Washington Street Grand                                     1900 S Washington St Grand
39     4022                                                                                                                                                               Kmart Corporation
               Office 1726 S. Washington Street Suite 33 Grand Forks, ND 58201       Forks, ND 58201                                                                                                    Forks, ND 58201

               Frontier Management LLC 1721 Broadway P.O. Box 2396 Scottsbluff,
40     9319                                                                     N/A                                                                                       Kmart Corporation      1515 W 3Rd Alliance, NE 69301
               NE 69363
                                                                                     A.T. Thomas Jewelers 6420 "O" Street Lincoln, NE 68510

                                                                                     McDonald's Corporation Attn: Dir of Real Estate L/C 026-0048, 110 N Carpenter
                                                                                                                                                                                                 6400 O St              Lincoln,
41     2191    SHC Owned                                                             Street Chicago, IL 60607                                                           Sears, Roebuck and Co.
                                                                                                                                                                                                             NE 68510
                                                                                     GMRI, Inc. Attn: Property Law Administration 1000 Darden Center Drive Orlando, ,
                                                                                     FL 32837



                                                                                                              Page 2 of 5
                                  18-23538-rdd                 Doc 1444               Filed 12/28/18 Entered 12/28/18 15:51:33                                          Main Document
                                                                                                    Pg 6 of 8

      STORE                      COUNTERPARTY-LANDLORD                                                COUNTERPARTY-SUBTENANT/ASSIGNEE
Row                                                                                                                                                                           DEBTOR                PROPERTY ADDRESS
      ID NO.                              AND ADDRESS                                                          AND ADDRESS
               Crossroads Mall LLC c/o The Lerner Company 10855 West Dodge                                                                                                                               7424 Dodge St
42     1041                                                                         N/A                                                                                 Sears, Roebuck and Co.
               Road Suite 270 Omaha, NE 68154-2666                                                                                                                                                      Omaha, NE 68114
               Raven Associates - Toms River c/o Aegis Investments, Inc. 342 E Main                                                                                                               213 Highway 37 E Toms River,
43     3071                                                                         N/A                                                                                   Kmart Corporation
               Street Suite 100 Leola, PA 17540                                                                                                                                                            NJ 08753
                                                                                                                                                                                                   1705 S Main St Roswell, NM
44     7017    SHC Owned                                                              N/A                                                                                 Kmart Corporation
                                                                                                                                                                                                             88203
               3450 S. Maryland Parkway LLC 1370 Jet Stream Dr. Suite 100                                                                                                                        3450 S Maryland Pkwy       Las
45     1328                                                                           N/A                                                                               Sears, Roebuck and Co.
               Henderson , NV 89052                                                                                                                                                                  Vegas(Blvd), NV 89109

               GBR Green Acres LLC & Greenwich 29 LP c/o Gibraltar Management                                                                                                                    West Main St R D #1 Greenwich,
46     9274                                                                   N/A                                                                                         Kmart Corporation
               Co., Inc. 150 White Plains Rd. Suite 400 Tarrytown, NY 10591                                                                                                                                NY 12834

               Grand Central Plaza, Inc. 1020 Center Street Suite 4 Horseheads, NY                                                                                                                1020 Center Street Horseheads,
47     7065                                                                           N/A                                                                                 Kmart Corporation
               14845                                                                                                                                                                                       NY 14845
                                                                                                                                                                                                 308 Dix Avenue Queensbury, NY
48     4928    SHC Owned                                                              N/A                                                                                 SRC Facilities LLC
                                                                                                                                                                                                              12804
               Marketplace c/o Wilmorite, Inc. 1265 Scottsville Road Rochester, NY                                                                                                                     10 Miracle Mile Dr
49     1894                                                                        N/A                                                                                  Sears, Roebuck and Co.
               14624                                                                                                                                                                                  Rochester, NY 14623
                                                                                                                                                                                                  121 Bolivar Rd Wellsville, NY
50     7677    Riverwalk Inc. 164 N Main St Wellsville, NY 14895                      N/A                                                                                 Kmart Corporation
                                                                                                                                                                                                              14895
               Fundamentals Company LLC & Aleff LLC c/o Kin Properties, Inc. 185
                                                                                                                                                                                                 7701 Broadview Road Cleveland,
51     3013    NW Spanish River Blvd. Suite 100, Tenant #100003266 Boca Raton,   N/A                                                                                      Kmart Corporation
                                                                                                                                                                                                           OH 44131
               FL 33431-4230

               Midstate Properties Company, Ltd. c/o Paran Management Company,
52     9096                                                                           N/A                                                                                 Kmart Corporation      620 Plaza Dr Fostoria, OH 44830
               Ltd 2720 Van Aken Blvd. Suite 200 Cleveland, OH 44120-2227

               Polaris Fashion Place II, LLC c/o Washington Prime Group, Inc. Chase Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                              1400 Polaris Pkwy
53     1210                                                                                                                                                             Sears, Roebuck and Co.
               Tower, 111 Monument Circle Indianapolis, IN 46204                    Dodgeville, WI 53595                                                                                                Polaris, OH 43240
                                                                                                                                                                                                     1475 Upper Valley Pike
54     2390    SHC Owned                                                              N/A                                                                                 SRC Facilities LLC
                                                                                                                                                                                                      Springfield, OH 45504
                                                                                      Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                        5053 Tuttle Crossing Blvd
55     1120    SHC Owned                                                                                                                                                  SRC Facilities LLC
                                                                                      Dodgeville, WI 53595                                                                                          Tuttle Crossing, OH 43016
               Albany-Pacific, LLC c/o Dickerhoof Properties, LLC P O Box 1583                                                                                                                      400 North East Circle Blv
56     3839                                                                    N/A                                                                                        Kmart Corporation
               Corvallis, OR 97339                                                                                                                                                                     Corvallis, OR 97330
               LBG Medford, LLC c/o LBG Real Estate Companies LLC 11150 Santa                                                                                                                            501 Medford Ctr
57     2179                                                                    N/A                                                                                      Sears, Roebuck and Co.
               Monica Blvd. Suite 770 Santa Monica, CA 90025                                                                                                                                           Medford, OR 97504

               Namco Realty LLC & Logan Valley Realty LLC c/o Namdar Realty                                                                                                                        5580 Goods Lane Suite 1005
58     2494                                                                           N/A                                                                               Sears, Roebuck and Co.
               Group, LLC 150 Great Neck Road Suite 304 Great Neck, NY 11021                                                                                                                           Altoona, PA 16602

               Millcreek Realty Associates, Ltd. c/o Levco Management, LLC One        Erie Physicians Network ~ UPMC, Inc Peter S. Glannirakis 600 Grant Street, U.S.                              2873 W 26Th Street Erie, PA
59     4113                                                                                                                                                               Kmart Corporation
               Wayne Hills Mall Wayne, NJ 07470-3228                                  Steel Tower 60th floor Pittsburgh, PA 15219                                                                           16506
               CBL/Westmoreland, L.P. c/o CBL & Associates Management, Inc.
                                                                                                                                                                                                         5256 Route 30
60     1714    Attn: Chief Legal Officer CBL Center, Suite 500, 2030 Hamilton Place   N/A                                                                               Sears, Roebuck and Co.
                                                                                                                                                                                                      Greensburg, PA 15601
               Blvd. Chattanooga, TN 37421
               GGP LP Real Estate, Inc. C/o Park City Center Business Trust Attn:
                                                                                      Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                           200 Park City Ctr
61     1644    Law/Lease Administration Department 350 N. Orleans Street, Suite 300                                                                                     Sears, Roebuck and Co.
                                                                                      Dodgeville, WI 53595                                                                                            Lancaster, PA 17601
               Chicago, IL 60654-1607
                                                                                                                                                                                                 996 W View Park Dr Pittsburgh,
62     3529    SHC Owned                                                              N/A                                                                                 Kmart Corporation
                                                                                                                                                                                                          PA 15229
               Libby Dial Enterprises, LLC c/o H.L. Libby Corporation 803
63     7062                                                                      N/A                                                                                      Kmart Corporation      1143 Broad St Sumter, SC 29150
               Commonwealth Dr Warrendale, PA 15086
               Community Enhancement, LLC 520 Kansas City Street Suite 101 Rapid MTS Enterprises LLC Todd 4245 Bennett Road c/o MTS Enterprises LLC Rapid                                        1111 E North St Rapid City, SD
64     4170                                                                                                                                                               Kmart Corporation
               City, SD 57701                                                    City, SD 57701                                                                                                              57701




                                                                                                               Page 3 of 5
                                   18-23538-rdd                  Doc 1444               Filed 12/28/18 Entered 12/28/18 15:51:33                                 Main Document
                                                                                                      Pg 7 of 8

      STORE                     COUNTERPARTY-LANDLORD                                                   COUNTERPARTY-SUBTENANT/ASSIGNEE
Row                                                                                                                                                                       DEBTOR                PROPERTY ADDRESS
      ID NO.                         AND ADDRESS                                                                 AND ADDRESS

               KDI Rivergate Mall, LLC c/o Hendon Properties, LLC Attn: J. Charles                                                                                                                1000 Rivergate Pkwy
65     1386                                                                        N/A                                                                             Sears, Roebuck and Co.
               Hendon, Jr. 3445 Peachtree Road, Suite 465 Atlanta, TN 30326                                                                                                                      Goodlettsville, TN 37072

               OLD HICKORY MALL VENTURE II, LLC C/O CBL & Associates
                                                                                                                                                                                                  2021 N Highland Ave
66     2036    Management, Inc. Attn: President CBL Center, Suite 500, 2030             N/A                                                                        Sears, Roebuck and Co.
                                                                                                                                                                                                   Jackson, TN 38305
               Hamilton Place Blvd. Chattanooga, TN 37421
                                                                                                                                                                                              1805 E Stone Dr Kingsport, TN
67     3147    SHC Owned                                                                N/A                                                                           Kmart Corporation
                                                                                                                                                                                                          37660
               Sevierville Forks Partners, LLC c/o Anchor Investments, LLC 2926                                                                                                                 217 Forks Of River Pkwy
68     9735                                                                             N/A                                                                           Kmart Corporation
               Foster Creighton Drive Nashville, TN 37204                                                                                                                                         Sevierville, TN 37862
                                                                                                                                                                                                  4310 Buffalo Gap Rd
69     1307    SHC Owned                                                                N/A                                                                      SRC Real Estate (TX), LLC
                                                                                                                                                                                                   Abilene, TX 79606
               Dillard Texas Central LLC c/o Dillard's Inc. 1600 Cantrell Road Little                                                                                                                 7701 1-40 W
70     1387                                                                           N/A                                                                          Sears, Roebuck and Co.
               Rock, AR 72201                                                                                                                                                                      Amarillo, TX 79121
               Wells Fargo Bank, N.A., as Trustee for CSMS 2008-C1 c/o C-III Asset
                                                                                                                                                                                                    2000 Killeen Mall
71     2487    Management LLC Attn: Laura McWilliams 5221 N. O'Connor Blvd.,          N/A                                                                          Sears, Roebuck and Co.
                                                                                                                                                                                                    Killeen, TX 76543
               Suite 800 Irving , TX 75039
                                                                                      Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                      851 N Central Expwy
72     1337    SHC Owned                                                                                                                                         SRC Real Estate (TX), LLC
                                                                                      Dodgeville, WI 53595                                                                                          Plano, TX 75075
               GG&A Central Mall Partners, LP c/o Gregory Greenfield & Associates
                                                                                                                                                                                                3100 FM 365          Port
73     2637    Attn: Asset Manager Central Mall - Port Arthur 124 Johnson Ferry       N/A                                                                          Sears, Roebuck and Co.
                                                                                                                                                                                                    Arthur, TX 77642
               Road NE Atlanta, GA 30328

               Atrocorinth Beltine & Plano, LLC c/o ATR Corinth Partners, LLC 4645                                                                                                                   201 S Plano Rd
74     1207                                                                        N/A                                                                             Sears, Roebuck and Co.
               N. Central Expressway 200 Knox Place, Suite 200 Dallas, TX 75205                                                                                                                   Richardson, TX 75081

               Dillard Texas Central LLC c/o Dillard's Inc. 1600 Cantrell Road Little                                                                                                               6001 W Waco Dr
75     1367                                                                             N/A                                                                        Sears, Roebuck and Co.
               Rock, AR 72201                                                                                                                                                                       Waco, TX 76710

               Charlottesville Fashion Square, LLC c/o Washington Prime Group, Inc. Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                           1531Rio Rd E
76     2435                                                                                                                                                        Sears, Roebuck and Co.
               Attn: General Counsel 180 East Broad Street Columbus, OH 43215       Dodgeville, WI 53595                                                                                        Charlottesville, VA 22901

               Columbia Mall Partnership c/o Simon Property Group Attn: General                                                                                                               1321 N Columbia Center Blvd
77     2329                                                                             N/A                                                                         Innovel Solutions, Inc.
               Counsel 225 West Washington Street Indianapolis, IN 46204                                                                                                                      Kennewick(Pasco), WA 99336

                                                                                                                                                                                              4110 E Sprague Ave Spokane,
78     4147    SHC Owned                                                                N/A                                                                          SRC Facilities LLC
                                                                                                                                                                                                      WA 99202
                                                                                        Lands' End Attn: Sr.Vice President & General Counsel 5 Lands' End Lane                                   4301 W Wisconsin Ave
79     2092    SHC Owned                                                                                                                                           Sears, Roebuck and Co.
                                                                                        Dodgeville, WI 53595                                                                                      Appleton, WI 54913
               Unisource Centres, LLC, et. al. c/o Wangard Partners, Inc., Agent 1200                                                                                                             1450 Summit Avenue
80     3692                                                                           N/A                                                                             Kmart Corporation
               Mayfair Road Suite 310 Milwaukee, WI 53226                                                                                                                                       Oconomowoc, WI 53066
               North Hanover Centre Realty, LLC
               c/o Namdar Realty Group, LLC                                                                                                                                                       1155 Carlisle St Ste 5
81     6943                                                                           N/A                                                                          Sears, Roebuck and Co.
               150 Great Neck Road Suite 304                                                                                                                                                       Hanover, PA 17331
               Great Neck, NY 11021
                                                                                                                                                                                                     425 Union St
82     6328    SHC Owned                                                                N/A                                                                          SRC Facilities LLC
                                                                                                                                                                                                  Waterbury, CT 06706
                                                                                                                                                                                                  4605 W Lincoln Hwy
83     6784    SHC Owned                                                                N/A                                                                        Sears, Roebuck and Co.
                                                                                                                                                                                                   Matteson, IL 60443
               Watkins Hanford, LLC
               Attn: Lance C. Watkins, Manager                                                                                                                                                Hanford Mall - 1545 Mall Drive
84     2656                                                                             N/A                                                                        Sears, Roebuck and Co.
               P.O. Box 50116                                                                                                                                                                      Hanford, CA 93230
               Sparks, NV 89435




                                                                                                                 Page 4 of 5
                                  18-23538-rdd                 Doc 1444        Filed 12/28/18 Entered 12/28/18 15:51:33   Main Document
                                                                                             Pg 8 of 8

      STORE                     COUNTERPARTY-LANDLORD                                 COUNTERPARTY-SUBTENANT/ASSIGNEE
Row                                                                                                                               DEBTOR               PROPERTY ADDRESS
      ID NO.                              AND ADDRESS                                          AND ADDRESS
               Seritage Growth Properties, L.P. dba Seritage SRC Finance LLC
               c/o Seritage Growth Properties                                                                                                               1625 W 49Th St
85     6956                                                                    N/A                                           Sears Operations LLC
               Attn: Executive Vice President, Operations & Leasing                                                                                   Hialeah/Westland, FL 33012
               500 Fifth Avenue, Suite 1530 New York, NY 10110
               1 Imeson Park Blvd, LLC
               c/o LBA Realty LLC                                                                                                                        1 Imeson Park Blvd
86     425                                                                     N/A                                        SRC Real Estate (TX), LLC
               3347 Michelson Drive Suite 200                                                                                                         JACKSONVILLE, FL 32218
               Irvine, CA 92612




                                                                                            Page 5 of 5
